Title: From Thomas Jefferson to Richard Claiborne, 7 February 1781
From: Jefferson, Thomas
To: Claiborne, Richard



Sir
Richmond Febry 7th. 1781.

We were not able to proceed to the consideration of the prices proposed to be given in your department till we could get a late  arrangement of our own which interfered with some articles of you[rs]. This we got to day, and have come to the determination inclosed. Your first article we omitted because we give but two thirds of the allowance there proposed; the 2d because we have no such persons, the 3d and 6th. because people fit for these offices are so very rare, that we are obliged to make our bargains with them as we can: the 4th. 5th. 7th. and [8th] articles we have raised knowing from experience that those people cannot be got for the prices you propose.
By an estimate which we have made of the cost of the articles contained in your requisition of this day we find they will cost 6,358,000 pounds: the bare naming of such a sum with your knowledge of the State of the Treasury will suffice to satisfy you that it would be chimerical for us to say we would procure those articles. It is our duty to make the most of the public money by applying it in the first instances to the supplying the greatest wants. On this view we can only endeavour to furnish money for such and so many of the articles therein stated as are most essentially necessary.
I am Sr. &c &c &c,

T.J.


Pay of persons to be employed, and Waggons hire ⅌ day.



Specie
or ℔s. Tobo.


1 Assistant Deputy Quarter Master’s
15/. 
75 


2 Clerks and Store Keeper’s
12/. 
60 


3 Superintendant of Artificers
10/. 
50 


4 Artificers best kind
4/. 
20 


5 Common Do.
3/. 
15 


6 Superintendant Boatwrights
10/. 
50 


7 Boat Wrights best kind
5/. 
25 


8 Common Do.
4/. 
20 


9 Waggon conductors
5/. 
25 


10 Waggoners
1/.6
7½


11 Labourers, good
1/.6
7½


12 Express riders
2/.6
12½


13 Four horse Team and Drivers
10/. 
50 


14 Two horse Team and Drivers
7/.6
37½



